Exhibit 10.19

 

Explanatory Note:  The follow Company executive officers have executed this form
of Change in Control Agreement: Tom Dono, Anthony Moore, Dan Kusiak, Bob
Krakowiak, Laurent Borne, Bob Willig and Alisa Nagle.

 

STONERIDGE, INC.

[2016]  CHANGE IN CONTROL AGREEMENT

([Name of Executive])

 

THIS [2016] CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made by and between
Stoneridge, Inc., an Ohio corporation (“Employer”), and [name of Executive]
(“Executive”), this __ day of ______.

RECITALS

A.         Executive is presently employed by Employer as Employer’s _________
(“[Title]”).

B.         Employer wishes to induce Executive to continue as its [Title] and,
accordingly, to provide certain employment security to Executive in the event of
a “Change in Control” of Employer (as hereinafter defined);

C.         Employer believes that it is in the best interest of its shareholders
for Executive to continue in his/her position on an objective and impartial
basis and without distraction, whether based upon individual financial
uncertainties or otherwise, or conflict of interest as a result of a possible or
actual Change in Control; and

D.         In consideration of this Agreement, Executive is willing to continue
as Employer’s [Title];

NOW THEREFORE, in consideration of Executive continuing as Employer’s _____ and
of the mutual promises herein contained, Executive and Employer, intending to be
legally bound, hereby agree as follows:

SECTION 1

DEFINITIONS

1.         A “Change in Control” for the purpose of this Agreement will be
deemed to have occurred if during Executive’s employment with Employer:

(a)        the Board of Directors or shareholders of Employer approve a
consolidation or merger that results in the shareholders of Employer,
immediately prior to the transaction giving rise to the consolidation or merger,
owning less than 50% of the total combined voting power of all classes of equity
securities entitled to vote of the surviving entity immediately after the
consummation of the transaction giving rise to the merger or consolidation;

 

 





--------------------------------------------------------------------------------

 



 

(b)        the Board of Directors or shareholders of Employer approve the sale
of substantially all of the assets of Employer or the liquidation or dissolution
of Employer;

(c)        any person or other entity (other than Employer or a subsidiary of
Employer or any Employer employee benefit plan (including any trustee of any
such plan acting in its capacity as trustee)) purchases any common shares (or
securities convertible into common shares) pursuant to a tender or exchange
offer without the prior consent of the Board of Directors  or becomes the
beneficial owner of securities of Employer representing 35% or more of the
voting power of Employer’s outstanding securities; or

(d)        during any two-year period, individuals who at the beginning of such
period constitute the entire Board of Directors cease to constitute a majority
of the Board of Directors, unless the election or the nomination for election of
each new director is approved by the Nominating and Corporate Governance
Committee (if comprised entirely of directors who were in office at the
beginning of that period) or at least two-thirds of the directors then still in
office who were directors at the beginning of that period.

2.         A “Triggering Event” for the purpose of this Agreement will be deemed
to have occurred if within two years after the date on which the Change in
Control occurred:

(a)        Employer separates Executive from service with Employer other than in
the case of a Termination for Cause (as defined below); or

(b)        Executive separates from service with Employer for Good Reason (as
defined below).

For purposes of this Agreement, the term “separates from service with Employer”
shall mean Executive’s Separation from Service, as determined under Section 409A
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder; provided, however, that such Separation from
Service with Employer is not as a result of Executive’s death or disability (as
defined in Code Section 409A).  If, however, Executive separates from service
with Employer as a result of death or disability (as defined in Code Section
409A) after Employer has provided written notice to Executive of Employer’s
intent to separate Executive from service with Employer at a future date, but in
no event later than two years after the date on which the Change in Control
occurred, then notwithstanding the prior sentence, Executive or his/her estate,
as applicable, will be entitled the benefits provided herein.

3.         Executive will be deemed to have separated from service with Employer
for “Good Reason” for the purpose of this Agreement if:

(a)        Employer materially reduces Executive’s title, responsibilities,
power or authority in comparison with his/her title, responsibilities, power or
authority at the time of the Change in Control;

(b)        Employer assigns Executive duties that are materially inconsistent
with the duties assigned to Executive on the date on which the Change in Control
occurred, and which





Page 2

--------------------------------------------------------------------------------

 



 

duties Employer persists in assigning to Executive despite the prior written
objection of Executive; or

(c)        Employer materially reduces Executive’s base compensation, or
materially reduces his/her group health, life, disability or other insurance
programs (including any such benefits provided to Executive’s family), his/her
pension, retirement or profit-sharing benefits or any benefits provided by
Employer’s Annual Incentive or Long-Term Incentive Plans or any substitute
therefor, or excludes his/her from any plan, program or arrangement, including
but not limited to any bonus or incentive plans in which Employer’s other
executive officers are included.

4.         A “Termination for Cause” for the purposes of this Agreement will be
deemed to have occurred if, and only if, the Board of Directors of Employer, or
its designee, in good faith determines that Executive’s termination is because
of any one or more of the following:

(a)        misappropriation of funds from Employer;

(b)        conviction of a felony;

(c)        commission of a crime or act or series of acts involving moral
turpitude;

(d)        commission of an act or series of acts of dishonesty that are
inimical to the best interests of Employer or Employer’s shareholders;

(e)        willful and repeated failure to perform the duties associated with
Executive’s position, which failure has not been cured within thirty (30) days
after Employer gives notice thereof to Executive; or

(f)         failure to cooperate with any Employer investigation or with any
investigation, inquiry, hearing or similar proceedings by any governmental
authority having jurisdiction over Employer or Executive.

5.         “Executive’s Annual Bonus” means the greater of Executive’s average
annual bonus over the last three completed fiscal years or the last five
completed fiscal years.  If Executive has not been employed by Employer for
three completed fiscal years, Executive’s Annual Bonus means the average annual
bonus awarded to Executive for the completed fiscal years during his/her
employment, or if Executive has not been employed for a complete fiscal year,
Executive’s Annual Bonus means an amount equal to the incentive compensation
Executive would have been entitled to in the year the Triggering Event occurred
calculated based upon the personal and Employer targets or performance goals
that were achieved as of the date of the Triggering Event.

6.         “Executive’s Annual Salary” means the greater of Executive’s annual
base salary at the time of a Triggering Event or at the time of the occurrence
of a Change in Control.

7.         “Executive Pro Rata Annual Bonus” means an amount equal to the pro
rata amount of incentive compensation Executive would have been entitled to at
the time of a





Page 3

--------------------------------------------------------------------------------

 



 

Triggering Event calculated based upon the personal and Employer targets or
performance goals that were achieved in the year in which the Triggering Event
occurred.

SECTION 2

TRIGGERING EVENT PAYMENTS

1.         After the occurrence of a Triggering Event, Employer shall commence
payments to Executive of the benefits or amounts set forth hereunder, provided
the release required and described in Section 9 has been executed and timely
delivered by Executive to Employer and, as applicable, such release has not been
revoked:

(a)        A lump sum payment, which will be in addition to any other
compensation or remuneration to which Executive is, or becomes, entitled to
receive from Employer.  The lump sum cash payment shall be in an amount equal to
the sum of (i) two times Executive’s Annual Salary, plus (ii) two times
Executive’s Annual Bonus.

(b)        In addition to making the payment described above, Employer shall
also pay Executive a lump sum cash payment equal to the Executive Pro Rata
Annual Bonus.  If such payment cannot be made at the same time as the payment
for Section 2, paragraph 1(a), as set forth below, because the Pro Rata Annual
Bonus cannot be determined as of that payment date then such payment shall be
made as soon as practicable after the determination of the Pro Rata Annual
Bonus.

(c)        In addition, Employer shall, at its expense, provide Executive, and
his/her family with life and health insurance (“Health and Welfare Benefits”) in
an amount not less than that provided on the date on which the Change in Control
occurred for a period of twenty-four (24) months, at the time Employer commences
payments described in Section 2, paragraph 1(a) above; provided, however,
Employer shall not be obligated to pay for Health and Welfare Benefits after the
date on which Executive shall be eligible to receive benefits from another
employer which are substantially equivalent to or greater than the benefits
Executive and his/her family received from Employer; provided, further, that if
Executive’s continuation in some or all of Employer Health and Welfare Benefits
is not available, then Employer shall make monthly payments to Executive
commencing the first day of the month after Employer makes the payments
described in Section 2, paragraph 1(a) above equal to the cost of the coverage
for similarly situated employees of Employer, as determined solely by Employer,
over a period of twenty-four (24) months with respect to those benefits among
the Health and Welfare Benefits not available.  The benefits shall run
concurrent with the health insurance continuation coverage otherwise available
under the COBRA rules.





Page 4

--------------------------------------------------------------------------------

 



 

The benefits under Section 2, paragraph 1(a) and, if applicable, Section 2,
paragraph 1(b) shall be paid in one lump sum cash payment on the sixty-first
(61st) day after the Triggering Event.  Provided, however, if the Executive is a
“specified employee” (within the meaning of Section 409A of the Code), all
payments under Section 2 that are deferred compensation subject to Section 409A
restrictions shall be made or commence, as applicable, on the date which is six
(6) months after the date of Executive’s separation from service with Employer,
or if Executive dies prior to such date, on the next payroll date that is
administratively feasible following such death.  In addition, all payments
pursuant to this Agreement shall be made less standard required deductions and
withholdings as required under the Code.

2.         Notwithstanding anything in this Agreement to the contrary, in the
event that it shall be determined (as hereinafter provided) that any payment or
distribution by Employer to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any grants under Employer’s
Amended and Restated Long-Term Incentive Plan, any stock option, restricted
stock, stock appreciation right or similar right, or the lapse or termination of
any restriction on, or the vesting or exercisability of, any of the foregoing
(in the aggregate “Total Payments”), would be subject, but for the application
of this Section 2, paragraph 2, to the excise tax imposed by Code Section 4999
(or any successor provision thereto) (the “Excise Tax”) by reason of being
considered “contingent on a change in ownership or control” of Employer and as
being considered an “excess parachute payment,” both within the meaning of Code
Section 280G (or any successor provision thereto), then:

(a)        If the aggregate Parachute Value (as defined below) of the Total
Payments is 110% or less than the Safe Harbor Amount (as defined below), then
the payments payable to Executive pursuant to Section 2, paragraph 1 shall be
reduced to such an amount so that Total Payments will be capped to the extent
necessary so that Total Payments will not exceed the Safe Harbor Amount and no
Excise Tax will be triggered.

(b)        If, however, the aggregate Parachute Value of the Total Payments
exceeds 110% of the Safe Harbor Amount, then the payments payable to Executive
pursuant to Section 2, paragraph 1 shall not be reduced as provided for under
Section 2, paragraph 2(a), but instead, the full amount of Total Payments shall
be paid to Executive and the Excise Tax will be triggered.

For purposes of this Agreement, the “Safe Harbor Amount” is the maximum
aggregate Parachute Value of the Total Payments that may be paid or distributed
to Executive or for the benefit of the Executive without triggering the Excise
Tax because such amount is less than three times Executive’s “base amount,”
within the meaning of Code Section 280G.  The “Parachute Value” of the Total
Payments is the aggregate present value as of the date of the Change in Control
of that portion of the Total Payments that constitutes “parachute payments,”
within the meaning of Code Section 280G.  The calculation of the Total Payments,
the Safe Harbor Amount, and the Parachute Value, as well as the method in which
the reduction in payments under Section 2, paragraph 2(a) will be applied, shall
be conducted and determined by a national accounting firm selected by Employer
and its determinations shall be binding on all parties; provided, however, that
if the calculation of such national accounting firm will result in a





Page 5

--------------------------------------------------------------------------------

 



 

reduction of any of the payments to be made to Executive under Section 2,
paragraph 1, prior to issuance of the final and binding determination, Executive
shall be given a reasonable opportunity to (i) review and comment upon all of
the material, information and documentation provided to the national accounting
firm by Employer, and (ii) offer such input as Executive may determine to be
helpful to the national accounting firm’s preliminary determination.

3.         If in any future year a determination is made that the reduction
described in Section 2, paragraph 2(a) was not required, then payment of such
reduced amount shall be made as soon as administratively feasible.

SECTION 3

SETOFF

No amounts otherwise due or payable under this Agreement will be subject to
setoff or counterclaim by either party hereto.

SECTION 4

ATTORNEY’S FEES/DISPUTE RESOLUTION/ARBITRATION AGREEMENT

All attorney’s reasonable fees and related expenses incurred in good faith by
Executive in connection with or relating to the enforcement by Executive of
his/her rights under this Agreement will be paid for by Employer.  In addition,
Executive and Employer agree that, subject to the express exceptions set forth
in this Section 4, any dispute, claim or controversy that could be brought in
court (collectively referred to herein as “Claim”) that Executive has against
Employer or that Employer has against Executive relating to or arising out of
the terms of this Agreement shall be resolved by final and binding arbitration
as set forth in this Section 4.

Under this Section, the term Claim includes any allegations of unlawful
discrimination,  harassment, wrongful discharge, constructive discharge, and
claims related to the payment of wages or benefits, under federal, state or
local law and further includes, but is not limited to, contract, tort, common
law, and statutory claims.  By agreeing to this Attorney’s Fees/Dispute
Resolution/Arbitration Agreement Section, Executive and Employer expressly waive
any right that they may have to resolve any covered Claim through any other
means, including a jury or court trial.

Executive and Employer agree that any covered Claim shall be resolved by
exclusive, final and binding arbitration to be conducted in accordance with the
American Arbitration Association’s (“AAA”) Employment Arbitration Rules and
Mediation Procedures and held in the county in which the Executive provides a
majority of Executive’s services.  In any arbitration proceeding, the Arbitrator
shall apply the terms of this Dispute Resolution/Arbitration Agreement, and
applicable federal, Ohio state, and local law.  In the event any portion of this
Dispute Resolution/Arbitration Agreement Section is held inapplicable as in
violation of applicable law, as determined by the arbitrator selected herein or
a court of competent jurisdiction, the offending portion of this provision may
be removed or modified and the remainder of this Dispute Resolution/Arbitration
Agreement Section shall not be affected.  This Dispute Resolution/Arbitration
Agreement Section shall be governed by the Federal Arbitration





Page 6

--------------------------------------------------------------------------------

 



 

Act as will any actions to compel, enforce, vacate or confirm proceedings,
awards, or orders of the arbitrator under this Dispute Resolution/Arbitration
Agreement.

SECTION 5

SUCCESSORS AND PARTIES IN INTEREST

This Agreement will be binding upon and will inure to the benefit of Employer
and its successors and assigns, including, without limitation, any corporation
or other person which acquires, directly or indirectly, by purchase, merger,
consolidation or otherwise, all or substantially all of the business or assets
of Employer.  Without limitation of the foregoing, Employer will require any
such successor, by agreement in form and substance satisfactory to Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that it is required to be performed by Employer.  This
Agreement will be binding upon and will inure to the benefit of Executive,
his/her heirs at law and his/her personal representatives.

SECTION 6

ATTACHMENT

Neither this Agreement nor any benefits payable hereunder will be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge or to execution, attachment, levy or similar process at law, whether
voluntary or involuntary.

SECTION 7

NO EMPLOYMENT CONTRACT; TERMINATION

This Agreement will not in any way constitute an employment agreement between
Employer and Executive and it will not oblige Executive to continue in the
employ of Employer, nor will it oblige Employer to continue to employ Executive,
but it will merely require Employer to pay benefits hereunder to Executive under
the agreed upon circumstances.  In addition, provided a Change in Control has
not occurred, this Agreement shall terminate and be of no further force or
effect one year from the date Executive ceases to be an employee eligible for
this Agreement (as determined by the Board of Directors of Employer in its sole
discretion and reflected in the minutes of Board of Directors after notice to
such Executive).

SECTION 8

RIGHTS UNDER OTHER PLANS AND AGREEMENTS

The Change in Control benefits herein provided will be in addition to, and are
not intended to reduce, restrict or eliminate any benefit to which Executive may
otherwise be entitled by virtue of his termination of employment or otherwise.





Page 7

--------------------------------------------------------------------------------

 



 

SECTION 9

RELEASE

As a condition to the payment of the benefits by Employer to Executive pursuant
to this Agreement, as described in Section 2, Executive shall deliver a signed
release of claims against Employer.  Such release shall be delivered to Employer
no later than sixty (60) days following a Triggering Event, shall be in a form
and substance as determined by Employer, and, as applicable, shall not be timely
revoked by Executive, and will include among its terms operative language
similar to the following:

In exchange for the payments set forth in the 2016 Change in Control Agreement
by and between Stoneridge, Inc. (“Employer”) and ________(“[Last Name]”)(the
“CIC Agreement”), __________ for himself/herself and for his/her heirs, personal
representatives, successors and assigns, hereby forever releases, remises and
discharges Stoneridge, Inc. (Employer) and each of its past, present, and future
officers, directors, shareholders, members, employees, trustees, agents,
representatives, affiliates, successors and assigns (collectively the
“Stoneridge Released Parties”) from any and all claims, claims for relief,
demands, actions and causes of action of any kind or description whatsoever,
known or unknown, whether arising out of contract, tort, statute, treaty or
otherwise, in law or in equity, which __________ now has, has had, or may
hereafter have against any of the Stoneridge Released Parties from the beginning
of __________’s employment with Stoneridge to the date of this Release, arising
from, connected with, or in any way growing out of, or related to, directly or
indirectly, (i) __________’s employment by Stoneridge, (ii) __________’s service
as an officer, director or key employee, as the case may be, of Stoneridge,
(iii) any transaction prior to the date of this Release and all effects,
consequences, losses and damages relating thereto, (iv) the services provided by
__________ to Stoneridge, or (v) __________’s termination of employment with
Stoneridge under the common law or any federal or state statute, including, but
not limited to, all claims arising under the Civil Rights Acts of 1866 and 1964,
the Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Older Workers Benefit Protection Act of 1990,
the Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the
Family and Medical Leave Act of 1993, the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), Title 4112 of the Ohio Revised Code, and all other
foreign, federal, state or local laws governing employers and employees.  With
regard to the release of claims under the Age Discrimination in Employment Act,
__________ understands that she has a period of at least 21 days in which to
consider this release, although he/she may sign it sooner if he/she chooses. 
__________ also understands that he/she will have a period of 7 days following
the signing of this Release to revoke it by notifying Stoneridge’s Chief Human
Resources Officer, in writing at 39675 MacKenzie Drive, Suite 400, Novi,
Michigan 48377 prior to the expiration of the seven day period.  The release of
claims under the Age Discrimination in Employment Act shall not become effective
and the payments to be made under the Change in Control Agreement will not be
made until the 7 day revocation





Page 8

--------------------------------------------------------------------------------

 



 

period has expired.  __________ is advised that by signing this Release, he/she
is waiving legal rights and he/she is hereby advised to consult with an attorney
prior to signing. Notwithstanding __________’s release of claims, __________
retains the right to file a charge of alleged employment discrimination with the
federal Equal Employment Opportunity Commission (“EEOC”) or a state or local
civil rights agency or to participate in the investigation of such charge filed
by another person or to initiate or respond to communications with the EEOC or a
state or local civil rights agency; however, __________ waives all rights to
recover or share in any damages or monetary payment awarded under any EEOC
charge or action or any state or local agency complaint or action.

If the release described in this Section has not been delivered by Executive to
Employer thirty (30) days after a Triggering Event, Employer shall provide
Executive or his/her estate, as applicable, written notice that the release must
be timely delivered in order for Executive to receive the benefits hereunder,
which notice, however, shall in no event modify any otherwise applicable time
periods.  Notwithstanding any other provision of this Agreement, if the release
described in this Section 9 is not timely delivered by Executive to Employer or,
as applicable, is timely revoked by Executive, then this Agreement shall
terminate and be of no further force or effect.

SECTION 10

COVENANTS, NON-COMPETITION, AND CONFIDENTIAL INFORMATION

For the first year following Executive’s separation from service with Employer,
Executive shall not, directly or indirectly, do or suffer any of the following:

(a)        Own, manage, control or participate in the ownership, management, or
control of, or be employed or engaged by or otherwise affiliated or associated
as a consultant, independent contractor or otherwise with, any other
corporation, partnership, proprietorship, firm, association or other business
entity (i) that has material operations which are engaged in any business
activity competitive with the business of Employer or (ii) engaged in the
business of designing and/or manufacturing of engineered electrical and
electronic components, modules and systems for the automotive, medium- and
heavy-duty truck, agricultural and off-highway vehicle markets; provided,
however, that the ownership of not more than one percent (1%) of any class of
publicly traded securities of any entity shall not be deemed a violation of this
covenant;

(b)        Without the prior written consent of Employer, on his own behalf or
on behalf of any person or entity, directly or indirectly, hire or solicit the
employment of any employee who has been employed by Employer or its subsidiaries
at any time during the six (6) months immediately preceding such date of hiring
or solicitation; or

(c)        Use, disclose or make accessible to any other person, firm,
partnership, corporation or any other entity any Confidential Information (as
defined below) pertaining to the business of Employer or any entity controlling,
controlled by, or under common control with Employer (each an “Affiliate”)
except when required to do so by a court of competent jurisdiction; provided,
however, that the foregoing restrictions shall not apply to the extent that





Page 9

--------------------------------------------------------------------------------

 



 

such information (i) is clearly obtainable in the public domain, (ii) becomes
obtainable in the public domain, except by reason of the breach by Executive of
the terms hereof, (iii) was not acquired by Executive in connection with his/her
employment or affiliation with Employer, (iv) was not acquired by Executive from
Employer or its representatives, or (v) is required to be disclosed by rule of
law or by order of a court or governmental body or agency.  For purposes of this
Agreement, “Confidential Information” shall mean non-public information
concerning Employer’s financial data, statistical data, strategic business
plans, product development (or other proprietary product data), customer and
supplier lists, customer and supplier information, pricing data, information
relating to governmental relations, discoveries, practices, processes, methods,
trade secrets, developments, marketing plans and other non-public, proprietary
and confidential information of Employer or its Affiliates, that, in any case,
is not otherwise generally available to the public and has not been disclosed by
Employer, or its Affiliates, as the case may be, to others not subject to
confidentiality agreements.  In the event Executive’s employment is terminated
for any reason, Executive immediately shall return to Employer all Confidential
Information in his/her possession.

The covenants of this Section 10 are in addition to, and not in lieu of, any
other similar covenants or obligations imposed on Executive by law, regulation,
agreement or Employer policies.

SECTION 11

NOTICES

All notices and other communications required to be given hereunder shall be in
writing and will be deemed to have been delivered or made when mailed, by
certified mail, return receipt requested, if to Executive, to the last address
which Executive shall provide to Employer, in writing, for this purpose, but if
Executive has not then provided such an address, then to the last address of
Executive then on file with Employer; and if to Employer, then to the last
address which Employer shall provide to Executive, in writing, for this purpose,
but if Employer has not then provided Executive with such an address, then to:

Secretary

Stoneridge, Inc.

39675 MacKenzie Dr, Suite 400

Novi, Michigan 48377

With a copy to:

Robert M. Loesch

Tucker Ellis LLP

950 Main Avenue, Suite 1100

Cleveland, Ohio 44113





Page 10

--------------------------------------------------------------------------------

 



 

SECTION 12

GOVERNING LAW AND JURISDICTION

This Agreement will be governed by, and construed in accordance with, the laws
of the State of Ohio.  Subject to Section 4, if either party institutes a suit
or other legal proceedings, whether in law or equity, Executive and Employer
hereby irrevocably consent to the jurisdiction of the Circuit Court for Oakland
County, Michigan or the United States District Court for the Eastern District of
Michigan.

SECTION 13

ENTIRE AGREEMENT AND COMPLIANCE WITH LAW

This Agreement constitutes the entire understanding between Employer and
Executive concerning the subject matter hereof and supersedes all prior written
or oral agreements or understandings between the parties hereto, including all
prior Change in Control agreements or arrangements by and between Employer and
Executive.  Nothing in this Agreement is intended to affect Executive’s rights,
including rights to indemnification, if applicable, under the Company’s Code of
Regulations.  No term or provision of this Agreement may be changed, waived,
amended or terminated except by a written instrument signed by both
parties.  Employer reserves the right, in its sole discretion, to amend this
Agreement to comply with Code Section 409A (which amendment may be retroactive
to the extent permitted by Code Section 409A and may be made by Employer without
the consent of Executive).  In particular, to the extent Executive becomes
entitled to receive payments subject to Code Section 409A upon an event that
does not constitute a permitted distribution event under Code Section
409A(a)(2), then notwithstanding anything to the contrary in this Agreement, the
timing of payment to Executive will be adjusted accordingly.  Employer shall not
indemnify or otherwise assume responsibility to Executive for any taxes,
interest or penalties that arise from any payment made in violation of Code
Section 409A.

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this
Agreement, the parties have hereunto set their hands as of the date and year
first above written.

 

 

 

STONERIDGE, INC.

 

 

By:

 

 

 

 

 

 

 

 

EXECUTIVE

 

(name)

 

Page 11

--------------------------------------------------------------------------------